Martin, J.,
delivered the opinion of the court.
The plaintiffs are appellants from a judgment against them on a claim to have a sale of land set aside, on account of error, fraud and lesion.
Their eounsel, who, at first had drawn our attention to two bills of exceptions, have informed us that the decision of this case depends upon a single fact, viz: the value of the land, at the time of the sale. In this view of the case, the counsel for the defendants and appellees has concurred.
The case was submitted to two juries; the first did not agree on a verdict, the second found one against the plaintiffs. The testimony is, in our opinion, somewhat confused and contradictory. The district judge refused to allow a new trial. Of all questions, there is perhaps none on which the verdict of a jury is entitled to more weight, than those , . which relate to the value of waste land in their parish. It x is not suggested that if the case was remanded to a third OD jury, clearer evidence could be adduced; and though that before us may preponderate in some degree in favor of the plaintiff, yet does not sufficiently do so to justify us in setting the verdict aside.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.